In an action, inter alia, to recover damages for legal mal*676practice, the defendant Howard Grafstein appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Gerard, J.), dated June 7, 1993, as denied his cross motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant’s cross motion for summary judgment was properly denied, as he failed to establish his entitlement to judgment in his favor as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557). We agree with the Supreme Court that the pleadings present credibility issues which should not be resolved on a motion for summary judgment (see, Krupp v Aetna Life & Cas. Co., 103 AD2d 252, 262). Mangano, P. J., Balletta, O’Brien and Hart, JJ., concur.